Citation Nr: 0119887	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from February 1968 to 
February 1971.  The veteran has provided more than one 
spelling for his first name, and the Board has listed as the 
primary spelling the one shown on his DD Form 214.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the above claim. 

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West Supp. 2001).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The veteran maintains that he has hearing loss that had its 
onset during active service as a result of being exposed to 
noises from loud gunfire.  His military occupational 
specialty during service was an armor crewman.  Post-service 
VA records disclose the presence of bilateral hearing loss in 
2000.  See 38 C.F.R. § 3.385 (2000).  

Under the new law, VA has a duty to obtain a medical opinion 
when such opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  A medical 
opinion is necessary when the evidence of record contains 
competent evidence that the veteran has a current disability 
and indicates that disability may be associated with the 
veteran's active military service, but does not contain 
sufficient medical evidence to render a decision.  38 
U.S.C.A. § 5103A(d)(2) (West Supp. 2001).  

Here, the record does not contain sufficient medical evidence 
to support the veteran's claim that his current hearing loss 
arose during or is attributable to his military service.  
Whether the disease was manifest in service or during the 
first year following separation or may be attributable to any 
exposure in service is a question requiring medical 
expertise.  Given that the diagnosis is established, it would 
not appear necessary to the Board that an additional 
examination be given.  However, the claims file should be 
returned to the VA examiner that saw the veteran in June 2000 
in order to obtain an opinion as to whether his hearing loss 
may be associated with his active military service.  If an 
additional examination is determined to be necessary by the 
examiner who reviews the file, an examination should be 
accomplished.

Additionally, in March 2001 the veteran requested a hearing 
before a local hearing officer at the RO.  Efforts to obtain 
a current address for the veteran in order to schedule him 
for a hearing were apparently unsuccessful.  Letters mailed 
to him by the Board at the address he provided on his 
substantive appeal and to his address  of record were both 
returned as undeliverable.  The RO should attempt to locate a 
current address for the veteran, with the assistance of his 
representative.  If the veteran is located, he should be 
scheduled for the local hearing he requested.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With the assistance of the veteran's 
representative, attempt to locate a 
current address for the veteran.  Notify 
the veteran of the information and 
evidence needed to substantiate his claim 
for service connection for bilateral 
hearing loss and of what part of such 
evidence the VA will attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any hearing loss 
disorders or complaints since his 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any hearing loss disorders or 
complaints since his separation from 
service to the present, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A 
§ 5103A(b)(2) (West Supp. 2001). 

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, forward the claims file to 
the VA audiological examiner that saw 
the veteran in June 2000 (or to another 
examiner if the same examiner is no 
longer available).  The claims file and 
a copy of this remand must be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current hearing loss disorder 
had its onset during active service or 
is related to any in-service disease or 
injury, including noise exposure 
incident to his military duties.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

If the examiner requires an examination of 
the veteran in order to render an opinion, 
it is requested that the veteran be 
scheduled for such examination.

5.  If a current address has been obtained 
for the veteran, schedule him for a 
hearing before a local hearing officer at 
the RO.   

6.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the medical 
report.  Ensure that the medical report 
is complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  If further 
action is required, undertake it before 
further adjudication of the claim.

8.  The veteran is hereby advised that he 
should assist the RO in the development of 
his claim, and that failure to cooperate 
or to report for any requested examination 
without good cause may result in an 
adverse decision.  See 38 C.F.R. §§ 3.158, 
3.655 (2000); Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

9.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



